t c summary opinion united_states tax_court kristene jo and jerome philip hahn petitioners v commissioner of internal revenue respondent docket no 25553-07s filed date kristene jo and jerome philip hahn pro sese caroline krivacka for respondent gale judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure with respect to petitioners’ federal_income_tax the issues for decision are whether petitioners are entitled to a dependency_exemption deduction under sec_151 and c and whether petitioners are entitled to a child_tax_credit under sec_24 background some of the facts have been stipulated we incorporate the stipulated facts and exhibits into our findings by this reference at the time the petition was filed petitioners resided in kentucky we shall hereinafter refer to petitioner jerome philip hahn alone as jerome and petitioner kristene jo hahn alone as kristene petitioners timely filed a joint_return for their taxable_year which was a calendar_year in which they claimed a dependency_exemption deduction and a child_tax_credit for nh jerome’s minor son2 from a prior marriage to jessica hahn jessica respondent issued a notice_of_deficiency with regard to petitioners’ taxable_year disallowing the dependency_exemption deduction and child_tax_credit petitioners claimed for nh 2nh wa sec_4 years old in on date jerome and jessica divorced a custody decree and parenting plan original custody order was entered in the superior court of the state of washington county of pierce superior court which gave jessica primary custody of nh and awarded jerome custody of nh every other weekend on the same date the superior court filed a separate order of child_support order of child_support that directed jerome to make monthly payments of child_support and authorized him to claim the dependency_exemption for nh for federal_income_tax purposes so long as he was current with his child_support obligation as of december 31st of each year petitioners married in during petitioners and jessica lived close to each other and they often deviated from the terms of the original custody order either when jerome wanted to keep nh beyond his scheduled weekend visit or when jessica was occupied and could not care for nh this arrangement resulted in petitioners’ having physical custody of nh for days in addition to jerome’s scheduled weekend visits on date jerome filed a petition in superior court to modify the original custody order the petition sought primary custody of nh for jerome and requested entry of a new parenting plan that would more accurately reflect the actual physical custody of nh which the petition alleged had changed substantially since entry of the original custody order attached to the petition was a summary petitioners prepared of the days on which they had physical custody of nh during the months of date through date according to the summary petitioners had physical custody of nh for days during this period the superior court did not modify the original custody order in on date jerome and jessica entered into a mediation agreement that gave jerome physical custody of nh every other weekend from friday pincite p m to monday pincite p m every sunday from p m to monday pincite p m and every tuesday from p m to wednesday pincite p m on date the superior court issued a final order modified custody order modifying the original custody order which directed custody for nh under the same terms as the mediation agreement jessica did not execute a form_8332 release of claim to exemption for child of divorced or separated parents or any similar waiver releasing her right to claim an exemption for nh for burden_of_proof discussion the commissioner’s determinations in the notice_of_deficiency are presumed correct and taxpayers generally bear the burden of proving that the determinations are in error see rule a 290_us_111 although sec_7491 may shift the burden_of_proof to the commissioner in specified circumstances we need not decide which party bears the burden_of_proof because in this case the outcome does not depend on the burden_of_proof see 394_f3d_1030 8th cir affg tcmemo_2003_212 366_f3d_608 8th cir affg tcmemo_2002_145 we render our findings on the preponderance_of_the_evidence dependency_exemption deduction sec_151 and c allows a taxpayer a deduction for each individual who is a dependent of the taxpayer as defined in sec_152 for the taxable_year sec_152 defines a dependent to include a qualifying_child sec_152 defines a qualifying_child to include the son of a taxpayer who has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year who is under age as of the close of the calendar_year in which the taxpayer’s taxable_year begins and who has not provided over one-half of his own support for the year sec_152 provides a special rule where the parents of a child are divorced and the child receives over one-half of his or her support from and for more than one-half of the calendar_year is in the custody of one or both of the divorced parents under the special rule notwithstanding which parent is the custodial_parent ie the parent with whom the child shared the same principal_place_of_abode for the greater portion of the year the child is treated as the qualifying_child of the noncustodial_parent ie the parent that is not the custodial_parent if the custodial_parent executes a written declaration that he or she will not claim the child as a dependent on his or her return for the year sec_152 and a the declaration must be attached to the noncustodial parent’s return sec_152 see 114_tc_184 walker v commissioner tcmemo_2008_194 the parties direct a large part of their arguments at whether jerome was current with his child_support_obligations so as to qualify him to claim the dependency_exemption deduction for nh pursuant to the superior court’s date order of child_support however the terms of a state court decree are irrelevant to the determination of whether petitioners are entitled to claim the dependency_exemption deduction for nh in a state court order granting a taxpayer the right to claim the dependency_exemption deduction is ineffective if the requirements of sec_152 are not met because a state court cannot determine issues of federal tax law miller v commissioner supra pincite accordingly petitioners’ entitlement to the deduction for depends upon whether jerome can satisfy sec_152 by showing that nh had the same principal_place_of_abode as jerome for more than half of or sec_152 by showing that notwithstanding nh’s having shared the same principal_place_of_abode with jessica for the greater portion of jessica signed a form_8332 or an equivalent written declaration releasing her right to claim an exemption for nh for and such waiver was attached to petitioners’ return sec_152 and see also miller v commissioner supra pincite the signature of the custodial_parent is critical to the successful 3congress has considered and rejected the idea that a state court decree should determine which divorced or separated parent is entitled to claim the dependency_exemption sec_152 was amended by the working families tax relief act of wftra publaw_108_311 sec 118_stat_1169 effective for taxable years beginning after date to provide that a noncustodial_parent is entitled to the dependency_exemption deduction if a decree of divorce or separate_maintenance or written_separation_agreement provides that the noncustodial_parent shall be entitled to any deduction allowable under sec_151 for such child however congress retroactively repealed the foregoing provision so that it had no effect see gulf_opportunity_zone act of publaw_109_135 119_stat_2632 retroactively amending sec_152 effective as if included in the wftra to eliminate the noncustodial parent’s entitlement to a dependency_exemption deduction pursuant to a state court decree 4the exception in sec_152 does not apply there was no pre-1985 instrument within the meaning of sec_152 applicable to nh implementation of congress’ plan to eliminate support-based disputes regarding dependency_exemptions and to simplify the rules regarding when a noncustodial_parent may claim the dependency_exemptions for his or her children it is undisputed that petitioners did not attach to their return a form_8332 or an equivalent written declaration signed by jessica thus the only way petitioners can show entitlement to the deduction is by showing that nh resided with them for more than one-half of petitioners assert that he did notwithstanding the terms of the original custody order that gave jerome custody of nh only on alternating weekends however petitioners’ testimony on this point was confusing and inconsistent jerome testified that in nh resided with petitioners for longer periods than were provided in the original custody order and that nh’s periods of residence with them as reflected in the written summary submitted to the superior court in connection with jerome’s date petition were representative of as a whole the written summary covering date through date indicates that nh resided with petitioners for days or approximately percent of the days covered in contrast kristene testified that the written summary was representative until jerome filed the date petition seeking a modification in the original custody order after which time jerome and jessica strictly followed the original custody order providing for jerome’s custody of nh only on alternating weekends if kristene’s testimony is more accurate then nh resided with petitioners for significantly less than percent of kristene also testified that at some point in the parents’ practice regarding nh’s custody approximated the terms of the mediation agreement reached with jessica in date later incorporated in the modified custody order of date under the mediation agreement modified custody order jerome had custody of nh from friday pincite p m to monday pincite p m every other week as well as every other sunday from p m to monday pincite p m and every tuesday from p m to wednesday pincite p m pursuant to these terms nh would not have resided with petitioners for more than half the year none of the scenarios described in petitioners’ testimony resulted in nh’s residing with petitioners for more than half of any month in thus under any of the scenarios variously claimed regardless of the portion of in which each may have been operative nh’s residency with petitioners did not exceed one-half of consequently nh was not jerome’s qualifying_child and therefore not his dependent within the meaning of sec_152 we accordingly conclude that petitioners have not shown that they were entitled to claim a dependency_exemption deduction for nh in and we sustain respondent’s determination to that effect child_tax_credit subject_to income limitations not pertinent here a child_tax_credit is allowed with respect to each qualifying_child of the taxpayer sec_24 and b a qualifying_child for this purpose is one who meets the requirements of a qualifying_child for purposes of the dependency_exemption deduction under sec_152 who has not attained age sec_24 since we have concluded that nh was not a qualifying_child for purposes of sec_152 or e nh is not jerome’s qualifying_child under sec_24 consequently petitioners are not entitled to claim a child_tax_credit and we sustain respondent’s determination to that effect to reflect the foregoing decision will be entered for respondent
